Court of Appeals
of the State of Georgia

                                                             ATLANTA, March 09, 2022

The Court of Appeals hereby passes the following order

A22A0905. MARY ELLEN BALDAUFF v. THOMAS ROTH III.


       The appellant in this case failed to comply with the notice of docketing mailed by this
Court and with Court of Appeals Rule 23 (a), regarding the filing of an enumeration of errors
and brief within twenty days after the appeal was docketed. See also Court of Appeals Rule 13.

      On February 22, 2022, this Court ordered the appellant to file an enumeration of errors
and a brief no later than March 04, 2022. As of the date of this order, the appellant's
enumeration of errors and brief still have not been filed. Accordingly, this appeal is deemed
abandoned and is hereby ordered DISMISSED. Court of Appeals Rules 7, 23 (a).



                                     Court of Appeals of the State of Georgia
                                          Clerk's Office, Atlanta, March 09, 2022.

                                          I certify that the above is a true extract from the minutes
                                     of the Court of Appeals of Georgia.

                                          Witness my signature and the seal of said court hereto
                                     affixed the day and year last above written.

                                                                        , Clerk.